DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to show or reasonably teach in combination the claimed elements of:

Regarding to Claim 1, the applicant claimed “A gas turbine engine component comprising:
a ring comprising a single-piece component having an outer peripheral surface and an inner peripheral surface that surrounds an engine center axis;
a plurality of outer diameter pedestals formed in the outer peripheral surface and circumferentially spaced apart from each other;
a plurality of inner diameter pedestals formed in the inner peripheral surface and circumferentially spaced apart from each other; and
a plurality of recesses formed in the outer peripheral surface and circumferentially spaced apart from each other.”

The limitations are shown in Fig. 3 and supported in at least specification, Paragraph 40.  The outer diameter pedestals are Part 82, the inner diameter pedestals are Part 84, and the recesses are Part 86.

The examiner considered Herborth (US2011/0058759 A1) is the closest reference to teach the limitations since it shows outer diameter pedestals and inner diameter pedestals (Herborth, Fig. 3, Part 50 and Part 48).  However, the reference fails to show at least the limitations “a plurality of recesses formed in the outer peripheral surface and circumferentially spaced apart from each other” (Herborth, Fig. 3 shows flexible portion Part 52, which cannot be interpreted as a recess portion).  Therefore, Herborth would fail to reflect all the limitations of Claim 1.

The examiner also considered Chen (US7052183B2), but the reference would also fail to teach the limitation “a plurality of recesses formed in the outer peripheral surface and circumferentially spaced apart from each other” (Chen, Fig. 4A shows outer diameter pedestal Part 62 and inner diameter pedestal Part 64, but fails to show any recess portion).  Therefore, Chen would also fail to reflect all the limitations of Claim 1.

The examiner further considered other references, but the references would fail to show or reasonably teach in combination at least the limitations “a plurality of recesses formed in the outer peripheral surface and circumferentially spaced apart from each other.”  Therefore, Claim 1 is allowed.

Claim 14 is allowed based on the same reason as Claim 1.  Claims 2-13, 15-20 are allowed because the claims ultimately depend from allowable independent claims.

The examiner further considered IDS filed on 04/06/2021.  Based on the office action issued by the EPO, the EPO considered Herborth and Chen would teach the limitations of the claimed invention, and the examiner respectfully disagree.

The examiner considered the term “recess” means “a receding part or space, as a bay or alcove in a room.”  Therefore, as shown in Fig. 3, Part 86, it is a room with a bottom and surround with wall.  Therefore, the references must also show the similar structure to teach the limitation “recess.”  When reviewing both Herborth and Chen, both references fail to show any “room with a bottom and surround with wall” to teach a recess structure.  Therefore, the examiner considered the references fail to teach all the necessary limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613.  The examiner can normally be reached on Flexible.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Y.W./Examiner, Art Unit 3747                                                                                                                                                                                                        
/JOSEPH J DALLO/Primary Examiner, Art Unit 3747